Case: 11-30162     Document: 00511612784         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 11-30162
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELIJAH SAM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:02-CR-60056-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Elijah Sam, federal prisoner # 11593-035, was convicted in 2003 of one
count of distribution of cocaine base. He now appeals the district court’s denial
of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based
on amendments to the Sentencing Guidelines governing crack cocaine.
        Although Sam acknowledges that his guidelines range was determined
under the career offender enhancement under U.S.S.G. § 4B1.1, he contends that
the district court erred in determining that he was ineligible for relief under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30162    Document: 00511612784      Page: 2    Date Filed: 09/26/2011

                                  No. 11-30162

§ 3582(c)(2). He argues that the district court had the authority to resentence
him in light of the advisory guidelines system in effect after United States v.
Booker, 543 U.S. 220 (2005), and that he was entitled to reconsideration of his
sentence in light of the 18 U.S.C. § 3553(a) sentencing factors. Sam further
contends that the district court’s terse explanation that his career offender
classification precluded him from relief was insufficient and ignored “compelling
reasons” for granting a reduction.
      The district court’s denial of Sam’s § 3582(c)(2) motion is reviewed for
abuse of discretion. See United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009), cert. denied, 130 S. Ct. 3462 (2010). Sam’s guidelines range was not
derived from the quantity of crack cocaine involved in his offenses, but rather
from his career offender status under § 4B1.1. “The crack cocaine guideline
amendments do not apply to prisoners sentenced as career offenders.” United
States v. Anderson, 591 F.3d 789, 791 (5th Cir. 2009). Thus, the district court
did not abuse its discretion in concluding that a reduction was not permitted
under § 3582(c)(2). See id. Because Sam was ineligible for a reduction under
§ 3582(c)(2), the district court was not required to reach the question whether
the § 3553(a) sentencing factors warranted a reduction. See Dillon v. United
States, 130 S. Ct. 2683, 2691-92 (2010).
      Regarding Sam’s contention that the district court otherwise had the
discretion to resentence him to a lesser sentence, § 3582(c)(2) proceedings are not
full resentencings. Dillon, 130 S. Ct. at 2690-94. The principles of Booker and
its progeny do not apply to § 3582(c)(2) proceedings, and a sentencing court lacks
discretion to reduce the sentence any further than the reduction allowed under
§ 1B1.10. Id.; United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009).
      Sam’s challenge to the sufficiency of the district court’s explanation for
denying his § 3582(c)(2) motion also is without merit. The district court was not
required to give reasons for its denial of the motion, see Evans, 587 F.3d at 674,

                                         2
   Case: 11-30162   Document: 00511612784      Page: 3    Date Filed: 09/26/2011

                                  No. 11-30162

and, in any event, the court’s order denying the motion specified the relevant
reason for its denial, i.e., Sam was a career offender.
      The judgment of the district court is AFFIRMED.




                                        3